Citation Nr: 0941905	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-31 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right arm and hand 
disorder, including secondary to an already service-connected 
friction burn scar on the right arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 
1960 to April 1961 and from July to August 1976.  He also 
reportedly had additional service in the National Guard until 
1985.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in part, denying the Veteran's claims for 
service connection for a right arm and hand disability and a 
left leg disability.

In August 2009, to support the claim concerning his right arm 
and hand, the Veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge (VLJ) of the Board (also 
generally referred to as a "Travel Board" hearing).  Prior to 
the hearing, the Veteran submitted a statement withdrawing 
the appeal concerning his left leg disability (shortening of 
this extremity), so it is no longer at issue.  See 38 C.F.R. 
§ 20.204 (2009).


FINDING OF FACT

There is competent medical evidence on file, especially the 
report of a February 2009 VA examination, indicating the 
Veteran's ulnar nerve neuralgia is more likely than not 
secondary to the service-connected friction burn scar on his 
right arm.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
ulnar nerve neuralgia is proximately due to, the result of, 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's 
duties to notify and assist Veterans with claims for VA 
benefits.  The VCAA was codified at 38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5107, 5126, and the implementing regulations 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Here, though, since the Board is granting the Veteran's claim 
for service connection for a right arm and hand disability - 
in full, there is no need to discuss whether there has been 
compliance with these notice-and-duty-to-assist provisions of 
the VCAA.  This is because even were the Board to assume, for 
the sake of argument, there has not been, this is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.  His claim is being 
granted, regardless.

II.  Entitlement to Service Connection for a Right Arm and 
Hand Disability

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may be established either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service. 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis. See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service- 
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 
Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 
(1998).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical causation do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; in the absence of proof of 
current disability, there is no valid claim).  Here, the 
report of a February 2009 examination conducted by a VA-
contracted physician, Dr. K.L., provides that the Veteran has 
ulnar nerve neuralgia.  So there is no disputing he has this 
claimed condition involving his right arm and hand.  
Consequently, the determinative issue is whether his ulnar 
nerve neuralgia is in some way attributable to his military 
service, including by way of an already service-connected 
disability, namely, a friction burn scar on his right arm.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."). See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The Veteran clarified during his recent August 2009 hearing 
that the essential basis of his claim is that his right arm 
and hand neuralgia is secondary to the already service-
connected friction burn scar on his right arm.  The record 
confirms that service connection already is in effect for a 
friction burn scar on his right arm.  And concerning this 
purported cause-and-effect relationship with his neuralgia, 
Dr. K.L.'s February 2009 report indicates the Veteran's ulnar 
nerve neuralgia is more likely than not secondary to the 
service-connected friction burn scar on his right arm.  This 
VA contract-examiner's report explains that the ulnar 
neuralgia is manifest by decreased sensation of the right 
upper extremity from the elbow to the fourth and fifth 
fingers, starting at the area of the deep friction burn with 
the scar, with numbness, tingling, and hand weakness.  

Dr. K.L.'s examination report is thorough, well-reasoned, and 
based on an objective clinical evaluation of the Veteran.  
Hence, the findings in this report have the proper foundation 
and predicate and, therefore, are entitled to a lot of 
probative weight.  See Elkins v. Brown, 5 Vet. App. 474 
(1993); Black v. Brown, 5 Vet. App. 177 (1993).  Therefore, 
certainly when resolving all reasonable doubt in his favor, 
the Board finds that the competent medical evidence of record 
establishes that the ulnar nerve neuralgia affecting the 
Veteran's right arm and hand is more likely than not 
secondary to the already service-connected friction burn scar 
on his right arm.  So he is entitled to service connection 
for this secondary condition.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a right arm and hand disorder, namely 
neuralgia, is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


